Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 9, 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light emitting element in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “extract a marker hidden by the food of a plurality of markers respectively attached to the plurality of grooves” lacks enablement.  It is unclear what is required of the processor for “extract a marker” to be operated.  The specification and the claims make it appear that a marker is a physical component (311).  As such, as the marker is a hidden physical component and it is unclear how the processor extracts a marker as the specification lacks direction or guidance on what is meant by “extracting a marker” because extracting would be understood by one having ordinary skill in the art would mean removing, but it is unclear how the processor could extract said marker based on the way the invention is designed.  
Claim 2 recites “extract a marker hidden by the food of a plurality of markers respectively attached to the plurality of grooves” lacks enablement.  It is unclear what is required of the processor for “extract a marker” to be operated.  The specification and the claims make it appear that a marker is a physical component (311).  As such, as the marker is a hidden physical component and it is unclear how the processor extracts a marker as the specification lacks direction or guidance on what is meant by “extracting a marker” because extracting would be understood by one having ordinary skill in the art would mean removing, but it is unclear how the processor could extract said marker based on the way the invention is designed.  

Claim 8 recites “extract a marker hidden by the food of a plurality of markers respectively attached to the plurality of grooves” lacks enablement.  It is unclear what is required of the processor for “extract a marker” to be operated.  The specification and the claims make it appear that a marker is a physical component (311).  As such, as the marker is a hidden physical component and it is unclear how the processor extracts a marker as the specification lacks direction or guidance on what is meant by “extracting a marker” because extracting would be understood by one having ordinary skill in the art would mean removing, but it is unclear how the processor could extract said marker based on the way the invention is designed.

Claim 10 recites “extract a marker hidden by the food of a plurality of markers respectively attached to the plurality of grooves” lacks enablement.  It is unclear what is required of the processor for “extract a marker” to be operated.  The specification and the claims make it appear that a marker is a physical component (311).  As such, as the marker is a hidden physical component and it is unclear how the processor extracts a marker as the specification lacks direction or guidance on what is meant by “extracting a marker” because extracting would be understood by one having ordinary skill in the art would mean removing, but it is unclear how the processor could extract said marker based on the way the invention is designed.  


Claims 4-5, 7-8 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “extract a marker hidden by the food of plurality of markers” which is considered indefinite.  First, the scope of “extract a marker” is unclear and in view of the enablement it is not clear what is meant by “extract” in this context.  A general understanding of the word “extract” in the art would be removing a component, but that does not appear to be what is meant in this context rendering the claims unclear and lacking enablement.  Further, the way the claim is written it is unclear if this means “extract a marker”, that is one of a plurality of markers, that is hidden by the food or that there is “food of a plurality of markers”.  This limitation is interpreted that the marker is one of a plurality of markers.
Claim 2 recites “extract a marker hidden by the food of plurality of markers” which is considered indefinite. The scope of “extract a marker” is unclear and in view of the enablement it is not clear what is meant by “extract” in this context.  A general understanding of the word “extract” in the art would be removing a component, but that does not appear to be what is meant in this context rendering the claims unclear and lacking enablement.  
Claim 8 recites “extract a marker hidden by the food of plurality of markers” which is considered indefinite.  First, the scope of “extract a marker” is unclear and in view of the enablement it is not clear what is meant by “extract” in this context.  A general understanding of the word “extract” in the art would be removing a component, but that does not appear to be what is meant in this context rendering the claims unclear and lacking enablement.  Further, the way the claim is written it is unclear if this means “extract a marker”, that is one of a plurality of markers, that is hidden by the food or that there is “food of a plurality of markers”.  This limitation is interpreted that the marker is one of a plurality of markers.
Claim 10 recites “a plurality of position identifiers respectively corresponding to a plurality of markers” which is considered indefinite.  Claim 6 has already required the presence of a plurality of markers and “a position identifier” so the recitation of a plurality of position identifiers and a plurality of markers renders the claim indefinite as it is unclear how the doubled recitation reads on the claims.  For the purpose of examination, it is interpreted that there are a plurality of  position identifiers with respect to the claims and the memory stores the position identifiers with how they relate to the established plurality of markers.
Claim 10 recites “extract a marker hidden by the food of plurality of markers” which is considered indefinite. The scope of “extract a marker” is unclear and in view of the enablement it is not clear what is meant by “extract” in this context.  A general understanding of the word “extract” in the art would be removing a component, but that does not appear to be what is meant in this context rendering the claims unclear and lacking enablement.  

Claims 4-7 are rejected as being dependent upon a rejected claim.
Allowable Subject Matter
The claims as best understood, are considered to read over the prior art; however, a determination of allowability cannot be made at this time due to the nature of the rejections under 35 USC 112(a) and 112(b).
The closest prior art is Woo et al (KR20180049663) which teaches using a camera system to determine information about food storage based on a beacon (paragraph 17), Yoshioka (JPH0545041) a camera for storing an image and means for determining if the image is different than a previously stored image with a timer counter, and Jung (KR20080030173) which teaches a refrigerator with a system to detect contents of a refrigerator and compare them to previously known information (paragraph 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763